 



Exhibit 10.3

SEPARATION AGREEMENT

     This Separation Agreement (“Agreement”) is made and entered into by and
between Craig Conway (“Executive”), and PeopleSoft, Inc. (“Company”), is
effective when executed by both parties and is based upon the following:

RECITALS

     A. Executive has been employed by Company as its President and Chief
Executive Officer since May 1999.

     B. The Company has terminated Executive’s employment, as set forth below.

     C. This Agreement is entered into in order to document the parties
agreements regarding the termination.

     NOW THEREFORE, the parties agree that in full, sufficient and complete
consideration of the mutual promises and covenants contained herein, Executive
and Company hereby agree as follows:

AGREEMENT

     1. Termination of Employment. Effective as of 12:01 a.m. on October 1, 2004
(“Termination Date”), Executive was terminated from the employ of the Company
without Cause pursuant to section 4(d) of the Employment Agreement entered into
by Executive and the Company on May 10, 1999 and restated as of May 27, 2003
(the “Employment Agreement”). Following the Termination Date and Executive’s
resignation as a member of the Board of Directors of the Company, Executive
shall no longer be designated as a Section 16(b) person of the Company under the
Securities Exchange Act of 1934, as amended.

     2. Accrued Salary and Paid Time Off. Executive has recieved payment,
subject to customary withholding and other taxes, on the Termination Date for
all earned and unpaid base salary, and all accrued and unused vacation as of
that date. Executive and Company acknowledge and agree that no deferred salary
remains payable to Executive, and that there is no agreement to defer payment of
any future salary to which Executive may be entitled.

 



--------------------------------------------------------------------------------



 



     3. Severance Benefits. Upon execution of this Agreement and the Mutual
Release of Claims attached hereto as Exhibit A, Executive will receive the
following severance benefits pursuant to section 4(d) of the Employment
Agreement in addition to the payments referenced in section 2:

          (i) In strict compliance with the Employment Agreement, with respect
to the Stock Options granted to Executive prior to the Termination Date, that
number of Stock Options that would have vested had Executive remained employed
by the Company for an additional twenty-four (24) months after the Termination
Date shall immediately have their vesting accelerated based on service-based
vesting provisions only;

          (ii) In strict compliance with the Employment Agreement, with respect
to the restricted stock grant of 500,000 shares awarded to Executive (grant
number 034756), Executive will receive a cash payment equal to the fair market
value of the number of shares of restricted stock that would have vested pro
rata based on the number of months from the date of the grant through the
Termination Date;

          (iii) In strict compliance with the Employment Agreement, with respect
to the restricted stock grant of 150,000 shares awarded to Executive (grant
number 045455), Executive will receive a cash payment equal to the fair market
value as of the Termination Date of the number of shares of restricted stock
that would have had their vesting accelerated as a result of twenty-four
(24) months service-based vesting;

          (iv) In variance of the Employment Agreement, Executive shall receive
within 5 days of the effective date a lump sum payment equal to $3,207,766.33
which equates to the Company’s obligation for continued payments of twenty-four
(24) months Base Salary and twenty-four (24) months Target Bonus discounted to
net present value, less applicable withholding obligations of the Company; and

          (v) In strict compliance with the Employment Agreement, the Company
will pay the group health, dental and vision plan continuation coverage premiums
for Executive and his covered dependents under Title X of the Consolidated
Budget

 



--------------------------------------------------------------------------------



 



Reconciliation Act of 1985, as amended (“COBRA”) or any applicable state law
that provides for such continuation coverage for the lesser of (A) twenty-four
(24) months from the Termination Date, or (B) the date upon which Executive and
his covered dependents are covered by similar plans of Executive’s new employer.

     4. Other Compensation or Benefits. Executive acknowledges and agrees that,
except as expressly provided in this Agreement, Executive will not receive and
is not entitled to any additional compensation, severance or benefits after the
Termination Date except such payment, if any, as may be due under section 16
(Golden Parachute Excise Taxes) of the Employment Agreement.

     5. Continuing Obligations. Executive reaffirms his existing and continuing
obligations set forth in the Employee Proprietary Information Agreement (the
“Proprietary Information Agreement”) that Executive signed, a copy of which is
attached hereto at Exhibit B. Executive acknowleges and agrees that such
obligations are continuing and survive the termination of Executive’s employment
with the Company.

     6. Taxes. Executive acknowledges and agrees that Executive shall be
personally responsible for the payment of any and all taxes which may be due on
the payments described in this Agreement, except for any FICA or other payroll
taxes which a state or federal government tax agency determines the Company was
obligated to pay on behalf of the Company. Executive further acknowledges that
the Company does not make and has not made any representations regarding the
taxability of any payment from the Company to Executive described in this
Agreement, and Executive has have not relied on any representations of the
Company on that subject. Executive further acknowledges that Executive will
indemnify and hold the Company harmless in the event any taxing authority
determines that tax obligations are due pursuant to the payments made hereunder.

 



--------------------------------------------------------------------------------



 



     7. The parties to this Agreement understand that each party is responsible
for bearing its own costs and attorneys’ fees incurred in connection with the
preparation and negotiation of this Agreement.

     8. Miscellaneous. This Agreement, including Exhibit A, which is hereby
incorporated by reference herein, constitutes the complete, final and exclusive
embodiment of the entire agreement between Executive and the Company with regard
to this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by Executive
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of Executive and the
Company, and inure to the benefit of Executive and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. Each party shall bear
its own costs, expenses and attorneys’ fees incurred in negotiating and
finalizing this Agreement. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California without regard to principles of conflict of laws. Any dispute
regarding the payments and benefits described herein shall be subject to section
14 of the Employment Agreement (Non-Binding Mediation, Arbitration and Equitable
Relief); the arbitrator’s fees in connection with any arbitration proceeding
arising under that section shall be paid by the Company.

     IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals
on the dates indicated below, and shall become effective as indicated above.

 



--------------------------------------------------------------------------------



 



              EXECUTIVE
 
       
Dated: October 15, 2004
  By:   /s/ Craig Conway

     

--------------------------------------------------------------------------------

 
 
       
 
  PEOPLESOFT, INC.
 
       
Dated: October 18, 2004
  By:   /s/ A. George Battle

     

--------------------------------------------------------------------------------

 

      Member, Board of Directors
Dated: October 17, 2004
       

  By:   /s/ James P. Shaughnessy

     

--------------------------------------------------------------------------------

 

      General Counsel

Exhibit A – Mutual Release of Claims

Exhibit B – Proprietary Information Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

MUTUAL RELEASE OF CLAIMS

     This Release of Claims (“Release”) is entered into by and between Craig
Conway (“Executive”) and PeopleSoft, Inc. (“Company”) as follows:

     Executive understands and agrees to the terms in the foregoing Separation
Agreement (“Agreement”) and also understands that this Release, together with
the Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and Executive with regard to the subject
matter hereof. Executive is not relying on any promise or representation by the
Company that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Agreement.

     Except as otherwise set forth in this Release, Executive hereby releases
the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their current and former partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (“Releasees”), from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to Executive’s compensation or benefits under the
Employment Agreement entered into by Executive and the Company on May 10, 1999
and restated as of May 27, 2003 (“Employment Agreement”), including without
limitation claims for salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, restricted stock, stock options,
or any other equity compensation or ownership interests in the Company (other
than compensation and benefits accrued on or before any termination of
employment).

     The Company, in turn, hereby releases Executive from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to Executive’s compensation or benefits under the Employment
Agreement, including without limitation claims for salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, restricted
stock, stock options, or any other equity compensation or ownership interests in
the Company (other than compensation and benefits accrued on or before any
termination of employment).

     The matters released herein do not include claims, liabilities and
obligations (i) of Executive pursuant to the Proprietary Information Agreement
signed by Executive, (ii) of the parties pursuant to the Indemnification
Agreement entered into by and between the Company and Executive on August 12,
2002, (iii) any indemnification rights of Executive under the Company’s
Certificate of Incorporation, the Company’s Bylaws, any vote of stockholders or
disinterested Directors, the General Corporation Law of the State of Delaware,
or any other law, statute or regulation, both as to action in Executives’s
official capacity and as to action in any other capacity while holding such
office, or (iv) of Company with respect to such payment, if any, as may be due
to Executive under section 16 (Golden Parachute Excise Taxes) of the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



     Executive and the Company represent and warrant that they each,
respectively, have the sole right and authority to execute this Release and that
they have not assigned or transferred, or purported to assign or transfer, to
any corporation, entity or person, any dispute or claims released herein or any
amount of money related thereto.

              EXECUTIVE
 
       
Dated: October 15, 2004
  By:   /s/ Craig Conway

     

--------------------------------------------------------------------------------

 
 
       
 
  PEOPLESOFT, INC.
 
       
Dated: October 18, 2004
  By:   /s/ A. George Battle

     

--------------------------------------------------------------------------------

 

      Member, Board of Directors
Dated: October 17, 2004
       

  By:   /s/ James P. Shaughnessy

     

--------------------------------------------------------------------------------

 

      General Counsel

 